Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s arguments filed 3/8/2021 have been fully considered.  Rejections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections are either reiterated or newly applied.  They constitute the complete set of rejections presently being applied to the instant application.
As reflected by the attached, completed copy form PTO/SB/08A, the Examiner has considered the cited references.
The declaration under 37 C.F.R. 1.132 of Dr. Tracy Clevenger has been received and considered herein.

Status of Claims 
Claims 20-35 are currently under examination and the subject matter of the present Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20-35 are rejected under 35 U.S.C. 103 as being unpatentable over Hodous et al. (WO 2012/170976; submitted in IDS) as evidenced by WebMD, Myeloproliferative Disorders: Symptoms, Causes, Diagnosis & Treatment (evidentiary reference retrieved electronically on 11/3/2020).
Hodous et al. teach the treatment of chronic myelogenous leukemia in a human with administration of the claimed compound, A225 or salt, stereoisomer or tautomer thereof (Table 2; pages 24, 29 and 170):

    PNG
    media_image1.png
    262
    185
    media_image1.png
    Greyscale

The compound is present in a pharmaceutical composition further comprising a pharmaceutically acceptable carrier (page 24, lines 5-8).  The dosage administered 0.01 mg to about 100 mg/kg in capsule form (pages 28 and 30, first full paragraph).  For most large mammals, the total daily dosage is from about 0.1 mg to about 1000 mg, preferably from about 0.2 mg to about 50 mg.  In the case of a 70 kg adult human, the total daily dose will generally be from about 0.2 mg to about 200 mg.  This dosage regimen may be adjusted to provide the optimal therapeutic response (page 30, lines 8-12).

While the reference may not be anticipatory insofar as one must select chronic myelogenous leukemia from the list of disorders using the disclosed therapeutic composition of Hodous et al., it remains that it would have been prima facie obvious to a person skilled in the relevant art, in a self-evident manner, to have selected this particular disorder detailed supra from the list of possible disorders that may be treated using the disclosed combination of Hodous et al. to arrive at a method that is identical to that instantly claimed.  This skilled person would have been motivated to do so by the unambiguous disclosure of chronic myelogenous leukemia individually and alternatively as equally treatable via the disclosed treatment method of the reference.  This conclusion is supported by the fact that it has long been held in patent prosecution that a reference should be considered as expansively as is reasonably possible in determining the full scope of the contents within its four corners.
It is obvious from the above teachings that Hodous et al. expressly contemplates variation in the dosage amounts and schedule of the active agents and specifically acknowledges that such a matter was well within the skill of the artisan and would not have required undue experimentation or have been outside the realm of knowledge generally available to the skilled artisan.  Factors that would have been taken into consideration when making such a determination would have included, but not have been limited to, the age, weight, sex, diet and medical condition of the patient, severity of the disease, route of administration, pharmacological considerations, e.g., activity, efficacy, pharmacokinetics and toxicology profiles of the particular compound employed, whether a drug delivery system is utilized and whether the compound is administered as part of a drug combination. Thus, the dosage regimen and/or schedule of administration that would have actually been employed would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed. 

Response to Applicant’s Remarks
Applicant alleges that Hodous “discloses 352 structures of actual pyrimidine and pyridine compounds purported to be BTK inhibitors… The Examiner also provides no rationale for selecting CML from the myriad of diverse cancers disclosed…” Applicant appears to be of the persuasion that, because the reference disclose compounds in addition to the one instantly elected, this somehow constitutes a complete lack of teaching of the claimed compound and/or constitutes a teaching away from the instantly claimed compound.  This is not persuasive.  A preferred or exemplified embodiment does not constitute a teaching away from other embodiments disclosed within the four corners of the reference, including non-preferred embodiments.  Applicant is reminded that the disclosure of a reference must be considered as expansively as is reasonably possible to determine the full scope of the disclosure and, as a result, is most certainly most limited to that which is preferred and/or exemplified.  Thus, the fact that other compounds may be exemplified, claimed and/or preferred does not negate or direct the artisan away from the broader teaching of the reference, which expressly provides for, and, thus, clearly contemplates the use of the instantly elected compound.  A reference will constitute a teaching so long as the disclosure clearly describes and enables such an embodiment, which, in the present case, such description is clearly found in the reference.  The fact that the reference may teach embodiments that differ from Applicant’s own invention does not negate, or teach away from, the teachings of the reference as a whole and what the reference as a whole would have reasonably suggested to one having ordinary skill in the art at the time of the invention.  
Applicant alleges that “the standard for obviousness … entails choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.”  Applicant is applying a standard of absolute predictability in order to find obviousness, which is not required.  Rather, to find obviousness, only a reasonable expectation of success is required.  Please see MPEP 2143.02 and In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Applicant cites the Cortes et al. reference and concludes that “[t]his BTK inhibitor, however, did not show any efficacy in monotherapy of AML, which is a myeloid cell malignancy.”  Applicant is reminded that the Cortes et al. reference was published in 2019 and therefore is not what one would recognize as the state of the art before the effective filing date.  Arguendo the above, a review of the 
Applicant and Declarant contend that “the detachment of cells from the fibronectin after exposure to the A225 compound was unexpected because BTK was not previously though to be linked to VLA-4 activity.”  It is unclear how this effect is probative of an unexpected result.  Applicant is reminded that “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  The court stated that “just the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel."  MPEP 2112[R-3](I).  The detachment of cells from the fibronectin with exposure to A225 would necessarily be present, whether recognized by the author or not.
Declarant states that “the compound inhibited the expression of IL-8 indicating its efficacy in treating myeloproliferative neoplasms.”  The efficacy of the compound for treating myeloproliferative disorders has been established in the basis of obviousness.
In view of the reasons provided supra, the evidence supporting the obviousness of the instantly claimed invention outweighs the remarks and evidence provided in support of the non-obviousness of the instantly claimed invention.  Therefore, the rejection stands.

CONCLUSION
No claim is found to be allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA PAGONAKIS whose telephone number is (571)270-3505.  The Examiner works a flexible schedule and can usually be reached Monday-Friday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AP

/ANNA PAGONAKIS/
Primary Examiner, Art Unit 1628